12-2877
    Jiang v. Holder
                                                                                  BIA
                                                                           LaForest, IJ
                                                                          A089 908 309
                       UNITED STATES COURT OF APPEALS
                           FOR THE SECOND CIRCUIT
                               SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

         At a stated term of the United States Court of Appeals
    for the Second Circuit, held at the Thurgood Marshall United
    States Courthouse, 40 Foley Square, in the City of New York,
    on the 5th day of November, two thousand thirteen.

    PRESENT:
             ROBERT A. KATZMANN,
                  Chief Judge,
             JON O. NEWMAN,
             CHRISTOPHER F. DRONEY,
                  Circuit Judges.
    _____________________________________

    XIUZHEN JIANG,
             Petitioner,

                      v.                                   12-2877
                                                           NAC
    ERIC H. HOLDER, JR., UNITED STATES
    ATTORNEY GENERAL,
             Respondent.
    _____________________________________

    FOR PETITIONER:               JP Sarmiento, Cleveland, OH.

    FOR RESPONDENT:               Stuart F. Delery, Acting Assistant
                                  Attorney General; Jennifer L.
                                  Lightbody, Senior Litigation
                                  Counsel; Nicole J. Thomas-Dorris,
                                  Trial Attorney, Office of
                                  Immigration Litigation, United
                                  States Department of Justice,
                                  Washington, D.C.
    UPON DUE CONSIDERATION of this petition for review of a

Board of Immigration Appeals (“BIA”) decision, it is hereby

ORDERED, ADJUDGED, AND DECREED that the petition for review

is DENIED.

    Xiuzhen Jiang, a native and citizen of the People’s

Republic of China, seeks review of a June 29, 2012, decision

of the BIA affirming the November 9, 2010, decision of

Immigration Judge (“IJ”) Brigitte LaForest, which denied her

application for asylum, withholding of removal, and relief

under the Convention Against Torture (“CAT”).     In re Xiuzhen

Jiang, No. A089 908 309 (B.I.A. June 29, 2012), aff’g No.

A089 908 309 (Immig. Ct. N.Y. City Nov. 9, 2010).     We assume

the parties’ familiarity with the underlying facts and

procedural history in this case.

    Under the circumstances of this case, we have

considered both the IJ’s and the BIA’s opinions “for the

sake of completeness.”     Zaman v. Mukasey, 514 F.3d 233, 237

(2d Cir. 2008).     The applicable standards of review are

well-established.     See 8 U.S.C. § 1252(b)(4)(B); Yanqin Weng

v. Holder, 562 F.3d 510, 513 (2d Cir. 2009).

    For asylum applications, like Jiang’s, governed by the

amendments made to the Immigration and Nationality Act by

the REAL ID Act of 2005, the agency may, “[c]onsidering the

totality of the circumstances,” base a credibility finding


                                2
on an asylum applicant’s “demeanor, candor, or

responsiveness,” the plausibility of her account, and

inconsistencies in her statements, without regard to whether

they go “to the heart of the applicant’s claim.”     8 U.S.C.

§ 1158(b)(1)(B)(iii); see Xiu Xia Lin v. Mukasey, 534 F.3d
162, 167 (2d Cir. 2008).     We “defer to an IJ’s credibility

determination unless, from the totality of the

circumstances, it is plain that no reasonable fact-finder

could make” such a ruling.     Xiu Xia Lin, 534 F.3d at 167.

In this case, the agency reasonably based its adverse

credibility determination on Jiang’s demeanor, vague

testimony, and lack of responsive replies.

    The IJ stated in her decision that Jiang’s testimony

was often non-responsive to the question asked, that Jiang

took “an inordinately long time” to answer questions, that

her demeanor appeared as though she was “desperately trying

to remember” what her testimony was “supposed” to be, and

that she answered some questions in a long narrative, as if

she was afraid she would otherwise forget the rest of her

statement.   The transcript of Jiang’s testimony supports the

IJ’s findings.   Jiang testified in a vague, non-responsive,

and verging on incoherent manner regarding her detention by


                                3
the Chinese police for her practice of Falun Gong, the

illness that led her to practice Falun Gong, her protests in

front of the Chinese consulate in New York, and when and how

she met her husband.

    Because the REAL ID Act permits the agency to base a

credibility finding on such problems, and as the problems

are evident from the transcript throughout the proceedings,

a totality of the circumstances supports the agency’s

adverse credibility determination, based on Jiang’s vague

and unresponsive testimony.    8 U.S.C. § 1158(b)(1)(B)(iii);

see Xiu Xia Lin, 534 F.3d at 167.    Furthermore, because the

only evidence of a threat to Jiang’s life or freedom

depended upon her credibility, the adverse credibility

determination in this case necessarily precludes success on

her claims for asylum, withholding of removal, and CAT

relief.   See Paul v. Gonzales, 444 F.3d 148, 156 (2d Cir.

2006); Xue Hong Yang v. U.S. Dep’t of Justice, 426 F.3d 520,

523 (2d Cir. 2005).

    For the foregoing reasons, the petition for review is

DENIED.

                              FOR THE COURT:
                              Catherine O’Hagan Wolfe, Clerk




                               4